 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                            DISTRICT OF NEVADA
10   TERRELL YOUNG,                    )
                                       )
11             Petitioner,             )
                                       )           3:17-cv-00118-HDM-VPC
12        v.                           )
                                       )
13   ISIDRO BACA, et al.               )           ORDER
                                       )
14             Respondents.            )
                                       )
15   _________________________________ )
16        Petitioner’s unopposed motion for enlargement of time (ECF No.
17   57) is GRANTED. Petitioner will have until June 17, 2019, to file an
18   opposition to the motion to dismiss in this case.
19        IT IS SO ORDERED.
20
                       9 day of _______,
          DATED: This ___        May     2019.
21
                                   _________________________________
22                                 HOWARD D. MCKIBBEN
                                   UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
